 



Exhibit 10.1
FIRST AMENDMENT TO
CREDIT AGREEMENT
          THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is
entered into as of the 9th day of November, 2005 (the “First Amendment Closing
Date”), by and among NRP (OPERATING) LLC, a Delaware limited liability company
(the “Borrower”), the banks and other financial institutions listed on the
signature pages hereto (together with each other person who becomes a Lender,
collectively the “Lenders”), CITIBANK, N.A., a national banking association,
individually as a Lender and as Administrative Agent (the “Administrative
Agent”), CITIGROUP GLOBAL MARKETS, INC. and WACHOVIA CAPITAL MARKETS, LLC, as
Joint Lead Arrangers and Joint Bookrunners and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Syndication Agent.
Preliminary Statement
          WHEREAS, Borrower, Administrative Agent and the Lenders are parties to
that certain Credit Agreement dated as of October 29, 2004 (as same may be
further amended, restated, increased and extended, the “Credit Agreement”),
under and subject to the terms of which the Lenders have committed to make
Revolving Loans and issue Letters of Credit to Borrower; and
          WHEREAS, Borrower has now requested that the Administrative Agent and
Lenders modify the Credit Agreement and change certain terms thereof, and the
Administrative Agent and Lenders have agreed to do so; and
          WHEREAS, Borrower, Administrative Agent and the Lenders wish to
execute this First Amendment to evidence such agreement;
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Administrative Agent and
the Lenders hereby agree as follows (all capitalized terms used herein and not
otherwise defined shall have the meanings as defined in the Credit Agreement):
          Section 1. Amendment to Section 1.01. Section 1.01 of the Credit
Agreement is hereby amended by deleting the table contained in the definition of
“Applicable Margin” and replacing it with the following:

 



--------------------------------------------------------------------------------



 



                              ABR   Eurodollar   Commitment Leverage Ratio  
Spread   Spread   Fee Rate
Less than 1:0:1.0
    0.00 %     0.75 %     0.15 %
 
                       
Greater than or equal to 1.0:1.0 but less than 1.5:1.0
    0.00 %     0.875 %     0.20 %
 
                       
Greater than or equal to 1.5:1.0 but less than 2.0:1.0
    0.00 %     1.00 %     0.225 %
 
                       
Greater than or equal to 2.0:1.0 but less than 2.5:1.0
    0.25 %     1.25 %     0.30 %
 
                       
Greater than or equal to 2.5:1.0 but less than 3.75:1.0
    0.50 %     1.50 %     0.35 %
 
                       
Greater than 3.75:1.0
    1.00 %     2.00 %     0.40 %

          Section 2. Amendment to Section 1.01. Section 1.01 of the Credit
Agreement is hereby amended by deleting the definition of “Maturity Date” in its
entirety and replacing it with the following:
““Maturity Date” means November 9, 2010.”
          Section 3. Amendment to Section 2.06(b). Section 2.06(b) of the Credit
Agreement is hereby amended by deleting the last sentence of such section in its
entirety and replacing it with the following:
     “A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $5,000,000 and (ii) the sum of the total Revolving Credit Exposures shall
not exceed the total Commitments.”
          Section 4. Amendment to Section 2.09. Section 2.09 of the Credit
Agreement is hereby amended by adding the following as Section 2.09(d):
    “(d) Borrower shall have the right to request extensions of the Maturity
Date as follows:

  “(i)   Provided that no Default or Event of Default shall have occurred and be
continuing, Borrower shall have two separate options to

-2-



--------------------------------------------------------------------------------



 



      request one-year extensions of the then-current Maturity Date, in each
case by giving notice to the Administrative Agent (an “Extension Request”)
substantially in the form of Exhibit G attached hereto (i) no earlier than
August 11, 2006 and no later than September 25, 2006, with respect to the first
Extension Request (the “First Extension Request”); and (ii) no earlier than
August 11, 2007 and no later than September 25, 2007, with respect to the second
Extension Request (the “Second Extension Request”). Borrower agrees and
acknowledges that each Extension Request shall be only for a one year extension
of the then-current Maturity Date and, therefore, Borrower’s failure to timely
deliver the First Extension Request will result in Borrower being entitled to
request an extension of the then-current Maturity Date for only one year
pursuant to the Second Extension Request. If Borrower fails to timely deliver
the First Extension Request and/or the Second Extension Request, then Borrower
shall have no further right to deliver such Extension Request(s) and shall have
no right to extend the Maturity Date in connection with the applicable Extension
Request that was not timely delivered by Borrower. The Administrative Agent
shall promptly transmit the contents of each Extension Request to each of the
Lenders. Each Lender may, in its sole and absolute discretion, indicate whether
it consents to such Extension Request by acknowledging such Extension Request
and indicating in its acknowledgment whether or not it consents to the extension
of the then-current Maturity Date and returning such acknowledgment to the
Administrative Agent within twenty-five (25) days. Failure to acknowledge such
Extension Request within such twenty-five (25) day period shall be deemed to be
a rejection of the applicable Extension Request by such Lender (any Lender that
rejects, or is deemed to have rejected, an Extension Request is hereinafter
referred to as a “Declining Lender” and any Lender that accepts such Extension
Request is hereinafter referred to as an “Extending Lender”). Notwithstanding
any other term or provision hereof, no Lender shall have any obligation to
consent to any extension of the Maturity Date. Provided that the Required
Lenders have agreed to an Extension Request, the then-current Maturity Date
shall be automatically extended for one year in connection with such Extension
Request with respect to, and only with respect to, the Commitments of each
Extending Lender. Notwithstanding anything contained herein to the contrary,
Borrower shall have the right to withdraw any Extension Request by delivering
written notice to Administrative Agent at any time prior to the earlier to occur
of (A) with respect to the First Extension Request, the first anniversary of the
First Amendment Closing Date (the “First Anniversary Date”), and with respect to
the Second Extension Request, the second anniversary of the First

-3-



--------------------------------------------------------------------------------



 



      Amendment Closing Date (the “Second Anniversary Date”); and (B) the date
that Borrower enters into any Commitment Increase Agreement or New Lender
Agreement in connection with the delivery of such Extension Request. In the
event Borrower timely withdraws any Extension Request as set forth in the
immediately preceding sentence, the Maturity Date shall be the date that the
Maturity Date would have occurred had Borrower not delivered such Extension
Request.

  (ii)   With respect to the Commitments of the Declining Lenders, Borrower may,
in its sole discretion, but with the consent of the Administrative Agent as to
any Person that is not at such time a Lender (which consent shall not be
unreasonably withheld or delayed), offer to any existing Lender or to one or
more additional banks or financial institutions the opportunity to participate
in the Commitments of the Declining Lenders by notifying the Administrative
Agent; provided that, notwithstanding anything in this Agreement to the
contrary, in no event shall less than the full amount of any specific Declining
Lender’s Commitment be allocated to such existing Lenders and/or additional
banks or financial institutions. Promptly and in any event within five
(5) Business Days after receipt of notice from the Borrower of its desire to
offer all or a portion of the Commitments of the Declining Lenders to certain
existing Lenders or such additional banks or financial institutions identified
by the Borrower and approved by the Administrative Agent, the Administrative
Agent shall notify such proposed lenders of the opportunity to participate in
the Commitments of the Declining Lenders. The Commitments of any Declining
Lenders that are allocated to existing Lenders and/or such additional banks or
financial institutions in accordance with this Section 2.09(d) shall terminate
on (A) the First Anniversary Date with respect to the First Extension Request;
and (B) the Second Anniversary Date with respect to the Second Anniversary Date.
In the event the full amount of the Declining Lenders’ Commitments are not
allocated as set forth above, Borrower shall have the right to determine, in its
sole and absolute discretion, which Declining Lender’s(s’) Commitments will be
allocated to existing Lenders and/or additional banks or financial institutions
as set forth above and Borrower shall notify the Administrative Agent thereof at
least ten (10) days prior to the First Anniversary Date or the Second
Anniversary Date, as applicable.

  (iii)   Any Lender that accepts an offer to it by the Borrower to increase its
Commitment by participating in all or a portion of the Commitments of the
Declining Lenders shall, in each case, execute a Commitment Increase Agreement
(as defined in Section 2.20 below), with the Borrower and the Administrative
Agent,

-4-



--------------------------------------------------------------------------------



 



      whereupon such Lender shall be bound by and entitled to the benefits of
this Agreement with respect to the full amount of its Commitment as so
increased, and this Agreement shall be deemed to be amended to reflect such
increase; provided that no Lender shall have any obligation whatsoever to agree
to increase its Commitment. Any such Commitment Increase Agreement shall be
effective (A) with respect to the First Extension Request, on the First
Anniversary Date; and (B) with respect to the Second Extension Request, on the
Second Anniversary Date. Any additional bank or financial institution offered
Commitments of the Declining Lenders by Borrower in accordance with the terms of
this Agreement shall execute and deliver to the Administrative Agent a New
Lender Agreement (as defined in Section 2.20 below), setting forth its
Commitment, and upon the effectiveness of such New Lender Agreement, such bank
or financial institution (a “New Lender”) shall become a Lender for all purposes
and to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement, and the signature pages hereof shall
be deemed to be amended to add the name of such New Lender, provided that the
Commitment of any New Lender shall be an amount not less than $5,000,000. Each
New Lender Agreement shall be irrevocable and shall be effective (A) with
respect to the First Extension Request, on the First Anniversary Date; and
(B) with respect to the Second Extension Request, on the Second Anniversary
Date.

  (iv)   The effectiveness of any New Lender Agreement or Commitment Increase
Agreement shall be contingent upon receipt by the Administrative Agent of such
corporate resolutions of the Borrower, legal opinions of counsel to the Borrower
and other reasonably requested documents as the Administrative Agent shall
reasonably request with respect thereto, in each case in form and substance
reasonably satisfactory to the Administrative Agent. Once a New Lender Agreement
becomes effective, the Administrative Agent shall reflect such agreements by
appropriate entries in the Register.

  (v)   If any bank or financial institution becomes a New Lender pursuant to a
New Lender Agreement or any Lender’s Commitment is increased pursuant to a
Commitment Increase Agreement, additional Loans made on or after the
effectiveness thereof (the “Re-Allocation Date”) shall be made pro rata based on
their respective Commitments in effect on or after such Re-Allocation Date
(except to the extent that any such pro rata borrowings would result in any
Lender making an aggregate principal amount of Loans in excess of its
Commitment, in which case such excess amount will be allocated to, and made by,
such

-5-



--------------------------------------------------------------------------------



 



      New Lender and/or Lenders with such increased Commitments to the extent
of, and pro rata based on, their respective Commitments), and continuations of
Loans outstanding on such Re-Allocation Date shall be effected by repayment of
such Loans on the Re-Allocation Date, and the making of new Loans of the same
Type pro rata based on the respective Commitments in effect on and after such
Re-Allocation Date. Notwithstanding anything contained herein to the contrary,
any portion of the cumulative Commitments of the Declining Lenders not allocated
pursuant to Commitment Increase Agreement(s) and/or New Lender Agreement(s) as
set forth above shall be terminated on the Maturity Date that would have
occurred had the applicable Extension Request not been made and Borrower shall
be required to make a mandatory prepayment so that the Revolving Credit
Exposures do no exceed the total Commitments. Additionally, Borrower and the
Lenders hereby authorize the Administrative Agent to make Revolving Loans on
behalf of the Borrower which are necessary to eliminate the Revolving Credit
Exposure of any Declining Lender as of the date such Declining Lender’s
Commitment terminates.”

          Section 5. Addition of Exhibit G. Exhibit G attached to this First
Amendment is hereby added to the Credit Agreement as Exhibit G.
          Section 6. Representations True; No Default. Borrower represents and
warrants that:
          (i) this First Amendment has been duly authorized, executed and
delivered on its behalf; the Credit Agreement, as amended hereby, together with
the other Loan Documents to which Borrower is a party, constitute valid and
legally binding agreements of Borrower enforceable in accordance with their
terms;
          (ii) the representations and warranties of Borrower contained in
Article III of the Credit Agreement are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof; and
          (iii) after giving effect to this First Amendment, no Default or Event
of Default under the Credit Agreement has occurred and is continuing.
          Section 7. Expenses, Additional Information. Borrower shall pay to the
Agent all reasonable expenses incurred in connection with the execution of this
First Amendment, including all reasonable expenses incurred in connection with
any previous negotiation and loan documentation. Borrower shall furnish to the
Agent and Lenders all such other documents, consents and information relating to
Borrower as the Agent or any Lender may reasonably require to accomplish the
purposes hereof.

-6-



--------------------------------------------------------------------------------



 



          Section 8. Effectiveness. This First Amendment shall become effective
on the date (the “Effective Date”) when, and only when:

  (a)   Borrower, Administrative Agent and the Lenders shall have executed and
delivered to the Administrative Agent a counterpart of this First Amendment;    
(b)   Administrative Agent shall have received resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of Borrower and
each Guarantor authorizing the execution, delivery and performance of this First
Amendment, each such copy being attached to an original certificate of an
authorized officer of the Borrower and each Guarantor, dated as of the First
Amendment Closing Date certifying (i) that the resolutions attached thereto are
true, correct and complete copies of resolutions duly adopted by Borrower and
each Guarantor, as applicable, (ii) that such resolutions constitute all
resolutions adopted with respect to the transactions contemplated hereby,
(iii) that such resolutions have not been amended, modified, revoked or
rescinded as of the First Amendment Closing Date, (iv) that the articles or
organization and regulations of the Borrower and each Guarantor, as applicable,
have not been amended or otherwise modified since the effective date of the
Credit Agreement, except pursuant to any amendments attached thereto, and (v) as
to the incumbency and signature of the officers of the Borrower and each
Guarantor executing this First Amendment;     (c)   Each of the representations
and warranties made by the Borrower and each Guarantor in or pursuant to the
Loan Documents shall be true and correct in all material respects;     (d)   No
Default or Event of Default shall have occurred and be continuing;     (e)   No
event shall have occurred with respect to the Parent, the Borrower and its
Subsidiaries, taken as a whole, which, in the reasonable opinion of the Lenders,
has had, or could reasonably be expected to have, a Material Adverse Effect;    
(f)   Administrative Agent shall have received a fully executed copy of that
certain fee letter between the Borrower and Administrative Agent pertaining to
certain fees and expenses payable by Borrower to such parties as set forth in
such letter and all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out of pocket expenses required to be reimbursed or paid by the Borrower
hereunder;     (g)   Administrative Agent or any Lender or counsel to the
Administrative Agent shall receive such other instruments or documents as they
may reasonably request;     (h)   The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of counsel for the Borrower, relating to the
Parent, the Borrower and its Subsidiaries, this Agreement or the Transactions
and any other matters as the

-7-



--------------------------------------------------------------------------------



 



      Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion; and     (i)   The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Parent, the Borrower, the Guarantors, the authorization of the
Transactions and any other legal matters relating to the Parent, the Borrower,
the Guarantors, this First Amendment, the Credit Agreement or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

          The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date upon the satisfaction of all of the foregoing conditions, and
such notice shall be conclusive and binding. Notwithstanding the foregoing, the
rights and obligations of the parties hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02 of the Credit Agreement) at or prior to 5:00 p.m., Houston, Texas
time, on November 30, 2005 (and, in the event such conditions are not so
satisfied or waived, this First Amendment shall be null and void and of no
further force and effect.
          Section 9. Miscellaneous Provisions.
          (a) From and after the execution and delivery of this First Amendment,
the Credit Agreement shall be deemed to be amended and modified as herein
provided, and except as so amended and modified the Credit Agreement shall
continue in full force and effect.
          (b) The Credit Agreement and this First Amendment shall be read and
construed as one and the same instrument.
          (c) Any reference in any of the Loan Documents to the Credit Agreement
shall be a reference to the Credit Agreement as amended by this First Amendment.
          (d) This First Amendment shall be construed in accordance with and
governed by the laws of the State of New York and of the United States of
America.
          (e) This First Amendment may be signed in any number of counterparts
and by different parties in separate counterparts and may be in original or
facsimile form, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
          (f) The headings herein shall be accorded no significance in
interpreting this First Amendment.
          Section 10. Binding Effect. This First Amendment shall be binding upon
and inure to the benefit of Borrower, Lenders and the Agent and their respective
successors and assigns, except that Borrower shall not have the right to assign
its rights hereunder or any interest herein.

-8-



--------------------------------------------------------------------------------



 



          Section 11. Final Agreement of the Parties. THIS FIRST AMENDMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE A “LOAN AGREEMENT” AS
DEFINED IN SECTION 26.02(a) OF THE TEXAS BUSINESS AND COMMERCE CODE AND
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
          Section 12. This First Amendment may be executed by the parties on
separate counterparts, and each counterpart when so executed and delivered shall
constitute an original instrument, and all such separate counterparts shall
constitute but one and the same instrument.
[The remainder of this page intentionally left blank.]

-9-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this First Amendment to be
executed by their respective duly authorized officers on the 9th day of
November, 2005, to be effective as of the Effective Date.

             
 
                NRP (OPERATING) LLC     a Delaware limited liability company
 
           
 
  By       /s/ Dwight L. Dunlap               Name:
 
                Title:
 
           
 
                CITIBANK, N.A.,     a national banking association
 
           
 
  By       /s/ Dan Miller               Name:
 
                Title:
 
           
 
                WACHOVIA BANK, NATIONAL ASSOCIATION
 
           
 
  By       /s/ Jonathon Richardson               Name:
 
                Title:
 
           
 
                BANK OF MONTREAL
 
           
 
  By       /s/ Philip D. Lunn               Name:
 
                Title:
 
           
 
                BNP PARIBAS
 
           
 
  By       /s/ Greg Smothers               Name:
 
                Title:
 
           

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  BRANCH BANKING AND TRUST COMPANY
 
           
 
  By       /s/ Tim Paxton               Name:
 
                Title:
 
           
 
                THE HUNTINGTON NATIONAL BANK
 
           
 
  By       /s/ Blair DeVan               Name:
 
                Title:
 
           
 
                COMERICA BANK
 
           
 
  By       /s/ Juli Bieser               Name:
 
                Title:
 
           
 
                COMPASS BANK
 
           
 
  By       /s/ Dorothy Marchand               Name:
 
                Title:
 
           
 
                ROYAL BANK OF CANADA
 
           
 
  By       /s/ David A. McCluskey               Name:
 
                Title:
 
           
 
                AMEGY BANK
 
           
 
  By       /s/ William B. Chapman               Name:
 
                Title:
 
           

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT OF GUARANTORS
          Each of the undersigned Guarantors hereby confirms that each Loan
Document (as the same may be amended or amended and restated, as the case may
be, pursuant to and in connection with this First Amendment) to which it is a
party or otherwise bound remains in full force and effect and will continue to
secure, to the fullest extent possible, the payment and performance of all
“Obligations” (in each case as such term is defined in the applicable Loan
Document), including without limitation the payment and performance of all such
“Obligations” in respect of the Obligations now or hereafter existing under or
in respect of the Credit Agreement and the other Loan Documents. The Guarantors
specifically reaffirm and extend their obligations under each of their
applicable Guaranties to cover all indebtedness evidenced by the Credit
Agreement as same has been created, amended and/or restated by or in connection
with this First Amendment. The Guaranties and all the terms thereof shall remain
in full force and effect and the Guarantors hereby acknowledge and agree that
same are valid and existing and that each of the Guarantors’ obligations
thereunder shall not be impaired or limited by the execution or effectiveness of
this First Amendment. Each Guarantor hereby represents and warrants that all
representations and warranties contained in this First Amendment and the other
Loan Documents to which it is a party or otherwise bound are true, correct and
complete in all material respects on and as of the First Amendment Closing Date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true, correct and complete in all
material respects on and as of such earlier date. The Administrative Agent and
the Lenders hereby preserve all of their rights against each Guarantor under its
applicable Guaranty and the other Loan Documents to which each applicable
Guarantor is a party.
          Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to the effectiveness set forth in this First Amendment, such
Guarantor is not required by the terms of the Credit Agreement, this First
Amendment or any other Loan Document to consent to the amendments of the Credit
Agreement effected pursuant to this First Amendment; and (ii) nothing in the
Credit Agreement, this First Amendment or any other Loan Document shall be
deemed to require the consent of such Guarantor to any future amendments to the
Credit Agreement.
[Acknowledgment of Guarantors]

 



--------------------------------------------------------------------------------



 



             
 
                ACIN LLC,     a Delaware limited liability company
 
                By:   NRP (OPERATING) LLC,         a Delaware limited liability
company,         its sole member
 
           
 
      By:        /s/ Dwight Dunlap
 
           
 
      Name:   Dwight L. Dunlap
 
      Title:   Chief Financial Officer
 
                WBRD LLC,     a Delaware limited liability company
 
                By:   NRP (OPERATING) LLC,         a Delaware limited liability
company,         its sole member
 
           
 
      By:        /s/ Dwight Dunlap
 
           
 
      Name:   Dwight L. Dunlap
 
      Title:   Chief Financial Officer
 
                WPP LLC,     a Delaware limited liability company
 
                By:   NRP (OPERATING) LLC,         a Delaware limited liability
company,         its sole member
 
           
 
      By:        /s/ Dwight Dunlap
 
           
 
      Name:   Dwight L. Dunlap
 
      Title:   Chief Financial Officer

[Signature Page to Acknowledgment of Guarantors]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF
EXTENSION REQUEST
                                        , 200                    
Citibank, N.A.
2 Penns Way , 1st Floor
New Castle, Delaware 19702
Attention: Tara A. Wooster
Gentlemen:
     Reference is made to the $175,000,000 Revolving Credit Agreement dated as
of October 29, 2004 (as amended from time to time, the “Credit Agreement”) among
NRP (OPERATING) LLC (the “Borrower”), CITIBANK, N.A., as Administrative Agent
and the Lenders from time to time party thereto. Terms used, but not otherwise
defined herein, shall have the same meanings herein as in the Credit Agreement.
The Borrower hereby gives notice as required by Section 2.09(d) of the Credit
Agreement of its request to extend the Maturity Date for an additional one-year
period.
     The Borrower hereby certifies that (i) this request complies with the terms
of the Credit Agreement and the provisions of Section 2.09(d) and (ii) no
Default or Event of Default has occurred and is continuing as of the date of
this request.

                  Sincerely,
 
                NRP (OPERATING) LLC,     a Delaware limited liability company
 
           
 
  By:                       Name:
 
                Title:
 
           

 